United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    October 19, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 04-51421


 ROBERT LEE COGGIN; JENNIFER COGGIN; RAVEN COGGIN, A minor child
      by her next friends, Robert Lee and Jennifer Coggin,

                                           Plaintiffs - Appellants,

                               versus

                 CITY OF LOCKHART, TEXAS, et. al,
                                                        Defendants,

   CITY OF LOCKHART, TEXAS; JOHN PASTRANO; RICHARD TORRES; ABEL
  GARZA; SEVERAL YET TO BE NAMED LOCKHART CITY POLICE OFFICERS;
 LOCKHART CITY SUPERVISORS; CALDWELL COUNTY TEXAS; RAY SANDERS,
    Mayor, City of Lockhart; SAM ALLEN, Former Chief of Police,
  Lockhart, Texas; H T WRIGHT, Judge, County Judge; DANIEL LAW,
                              Sheriff

                                           Defendants - Appellees.


           Appeal from the United States District Court
                 for the Western District of Texas
                         No. 1:04-CV-124-SS


Before JOLLY and BARKSDALE, Circuit Judges, and LITTLE, District

Judge.*

PER CURIAM:**

     AFFIRMED.   See 5TH CIR. R. 47.6.


     *
      District Judge for the Western District Of Louisiana, sitting
by designation.

     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.